Title: John Adams to Abigail Adams, 16 June 1781
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      Amsterdam June 16. 1781
     
     Mr. Le Roy the Bearer of this is a native of N. York but has lived nine years in Amsterdam with his Aunt Mrs. Chabanelle, a Lady who with her whole respectable Family, have been vastly civil to me and mine. Our Children have found that House a kind of home. I therefore wish Mr. Le Roy every Respect in America that can be shewn him.
     He wishes to form Mercantile Connections in America and therefore, it might be mutually convenient, for him to see your Unkle Smith and Mr. Cranch.
     
      With the tenderest affection, to Miss Nabby and Mr. Thomas, I am, yours,
      J. Adams
     
    